Case 7:21-cv-00279-EKD-JCH Document 15 Filed 09/07/21 Page 1 of 2 Pageid#: 123



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF VIRGINIA
                                   ROANOKE DIVISION

 JAMES LEE CECIL, JR.,                           )
      Plaintiff,                                 )      Civil Case No. 7:21-cv-00279
                                                 )
 v.                                              )
                                                 )      By: Elizabeth K. Dillon
 DR. CHARLES HULBERT, et al.,                    )          United States District Judge
       Defendants.                               )

                                   MEMORANDUM OPINION

        James Lee Cecil, Jr., a Virginia inmate proceeding pro se, has filed a complaint under 42

 U.S.C. § 1983. Pending before the court is Cecil’s motion to amend (Dkt. No. 10), which will be

 granted, making the operative complaint the amended complaint (Dkt. No. 10-1). The Clerk will

 be directed to ensure that the docket so reflects and to update the docket to contain all four

 defendants listed in Cecil’s amended complaint.

        The matter also is before the court for screening pursuant to 28 U.S.C. § 1915(e)(2),

 which requires the court to dismiss any case in which a plaintiff is proceeding in forma pauperis

 if the action is frivolous or fails to state a claim on which relief can be granted. See also 28

 U.S.C. § 1915A(a) (requiring similar screening in actions where a prisoner seeks redress from a

 governmental entity or officer or employee of a governmental entity).

        In his amended complaint, Cecil names four defendants: Dr. Charles Hulbert, N.P.

 Crystal Large, Mediko Inc., and John Doe #1. Cecil’s allegations in his amended complaint,

 however, overlap considerably with those he has raised in another pending suit before this court,

 Cecil v. Koscinski, No. 7:18-cv-00641 (W.D. Va.). In short, both lawsuits involve defendants’

 alleged failure to treat his hepatitis C while he was incarcerated at the Southwest Virginia

 Regional Jail in Haysi and then in Duffield. Large is also a defendant in that earlier suit, and the

 claims against her in this action are duplicative of the claims there.
Case 7:21-cv-00279-EKD-JCH Document 15 Filed 09/07/21 Page 2 of 2 Pageid#: 124



         Cecil has no right to pursue two lawsuits containing the same claims against the same

 defendant at the same time. Bey v. Virginia, No. 1:13cv102, 2014 WL 12607846, at *1 (E.D. Va.

 Jan. 31, 2014) (“Plaintiffs have no right to ‘maintain two separate actions involving the same

 subject matter at the same time . . . against the same defendant[s].’”) (citation omitted); see also

 Watson v. Clarke, No. 7:21-CV-00049, 2021 WL 439935, at *2 (W.D. Va. Feb. 8, 2021) (noting

 same and dismissing case that was duplicative of other case pending before the court). Thus, the

 court will dismiss without prejudice all claims against Large in this action. See Sherron v. Perry,

 No. 1:15-CV-276-FDW, 2016 WL 407303, at *2 (W.D.N.C. Feb. 2, 2016) (dismissing new

 lawsuit where it contained claims duplicative of claims in other pending lawsuit). Cecil may

 continue to prosecute his claims against Large in the earlier filed action, No. 7:18-cv-641.

         As to the remaining defendants, the court will direct the Clerk to effect service on them. An

 appropriate order will be issued.

         Entered: September 7, 2021.

                                                       /s/ Elizabeth K. Dillon
                                                       Elizabeth K. Dillon
                                                       United States District Judge




                                                   2
